Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This communication is in response to applicant's amendment dated 12/22/2022 and interview dated 8/26/2022.
EXAMINER’S AMENDMENT
3.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Nagi B. Zhang on 8/26/2022.

3.2. The application has been amended as follows: 

In claim 1 line 1, please replace "'Claim" with "claim"; 
In claim 2 line 1, please replace "'Claim" with "claim"; 
In claim 3 line 1, please replace "'Claim" with "claim"; 
In claim 4 line 1, please replace "'Claim" with "claim"; 
In claim 5 line 1, please replace "'Claim" with "claim"; 
In claim 6 line 1, please replace "'Claim" with "claim"; 
In claim 7 line 1, please replace "'Claim" with "claim"; 
In claim 8 line 1, please replace "'Claim" with "claim"; 
In claim 9 line 1, please replace "'Claim" with "claim"; 
In claim 10 line 1, please replace "'Claim" with "claim"; 
In claim 11 line 1, please replace "'Claim" with "claim"; 
In claim 12 line 1, please replace "'Claim" with "claim"; 
In claim 13 line 1, please replace "'Claim" with "claim"; 
In claim 14 line 1, please replace "'Claim" with "claim"; 
In claim 15 line 1, please replace "'Claim" with "claim"; 
In claim 16 line 1, please replace "'Claim" with "claim";

Claim 17. Line 4, before the word machine-executable please inserts:
“memory storing”;
In claim 18 line 1, please replace "'Claim" with "claim"; 
In claim 19 line 1, please replace "'Claim" with "claim"; 
In claim 20 line 1, please replace "'Claim" with "claim";

Allowable Subject Matter
4.1.	Claims 1-20 are allowed.
4.2.  	a).	US patent application to Gantman el al., discloses a feature is provided that facilitates securely creating, and/or replacing cryptographic keys. A first key pair is created comprising first private key and first public key. A second (spare) key pair is created comprising second private key and second public key. The second key pair is associated with the first private key. The second key pair is divided into shares and distributed to at least two shareholders. When the first key pair is to be replace, the second key pair is recreated and authenticated with at least a portion of the distributed shares. A trust level is associated with the second key pair corresponding to a trust level of the first key pair. The first key pair may be invalidated upon authentication of the second key pair. Further configurations provide for the creation of additional spare key pairs.
	b). 	US patent issued to McLeod el al., discloses a device, such as a payment reader, may include one or more units capable of providing access to sensitive data. Such units may be connected to each other through tamper traces. A secure unit can send known keys or key-value pairs between the units using a multi-directional protocol. The keys or key-value pairs are then compared by the secure unit to monitor or detect a tamper event.
c).	US patent application to Duchon el al., discloses methods and systems for encrypting and decrypting data on a blockchain may comprise, upon receiving a request to encrypt data elements of a first data block of a blockchain to only be accessible to a subset of nodes of the blockchain, generating an encryption key configured to encrypt the data elements of the first data block; encrypting the data elements of the first data block using the encryption key; retrieving a public key corresponding to each node within the subset of nodes; encrypting the encryption key using the public key corresponding to each node within the subset of nodes, generating an encrypted encryption key for each node within the subset of nodes; generating a second data block comprising the encrypted encryption key for each node and the encrypted data elements of the first data block; and appending the second data block to the blockchain.

d). 	US patent application to Callahan el al., discloses secure communications are provided between a user computing device and a server computing device. An enrollment request is received from a user computing device that is configured via a distributed client software application and is processed. The enrollment request is usable to enroll the user computing device in a network and includes an encrypted partial initial biometric vector associated with a user. An authentication request is processed that is subsequently received that includes an encrypted partial second biometric vector and that is associated with a user of the user computing device. A comparison of the encrypted partial initial biometric vector and the encrypted partial second biometric vector is performed, and a value representing the comparison is generated and transmitted to the user computing device. The user computing device is authenticated where the value is above a minimum threshold.

4.3. 	The following is an examiner's statement of reasons for allowance: thecombination of Gantman et al., Callahan et al., McLeod et al., and Duchon  el al., whether alone or in combination with the other prior arts of record fail to teach or render obvious "… receiving a message associated with a public signing Key; facilitating collective generation of a set of nonce shares by using participant systems for each participant in a first set of message signing participants, wherein each participant system for a participant in the first set: generates a nonce seed, generates a nonce based on: the generated nonce seed, the message, the public signing key, and a respective share of a private signing key associated with the public signing key, splits the nonce into nonce shares, and encrypts each nonce share to a respective message signing participant; facilitating collective generation of a signature for the message by using participant systems for each participant in a second set of message signing participants, wherein each participant system for a participant in the second set generates a partial signature based on nonce shares that are encrypted to the participant, wherein the message signing system generates the signature by aggregating the partial signatures; and generating a signed message by appending the signature to the message" as recited in claim 1
Therefore, independent claim 1 is allowable over the prior arts of record.  The other independent claims 17 recite similar subject matter. Consequently, independent claims 17 are also allowable over the prior arts of record.
Claims 2-16, 18-20 are directly or indirectly dependent upon claims 1 and 17 and therefore, they are also allowable over the prior arts of record.

Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497


/HARUNUR RASHID/Primary Examiner, Art Unit 2497